April 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               MARATHON MACHINE TOOLS, INC., Appellant

NO. 14-11-00794-CV                          V.

                        DAVIS-LYNCH, INC., Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of Appellee, signed June
20, 2011, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order Appellant to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.